Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "similar" in claim 2 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be impossible to ascertain the scope of the claimed invention wherein some third time is similar to a first time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0142201 A1 to Holmes in view of US 2015/0296247 A1 to Glasser.
	Re claim 1, Holmes discloses a system that is located remotely from an environment that includes a handheld controller and a display device (Figs. 1-3 diagram three exemplary embodiments of the invention. In Fig. 1, wireless controllers 102a-b and 104 all play a game displayed on display 112 supported by gaming system 150. Figs. 2-3 diagram embodiments comprising wireless handheld controllers 202a-b, 302a-b, 392 and display devices 212, 312, 396 and supported by remote gaming systems 250, 350), the system comprising:
	at least one database storing: profile data indicating a first identifier associated with the handheld controller and a second identifier associated with the display device  (Fig. 8 diagrams receiving account information from a display device via a network connection in step 802 and receiving game streaming service account information from a game controller in step 804. [0075] states that network configuration and game streaming service account information is stored in storage module 408. [0083] describes that a controller 500 comprises storage 502 that can store game streaming service login and network information.) and game data representing a game ([0083] describes that storage 502 assigned to a controller 500 can store software for execution on the controller, in addition to streaming service login and network information. [0096] describes that the storage 618 at a display device 600 can also store software for execution. [0139] describes that the game streaming service includes memory 1015.)
	one or more processors; and one or more computer readable media storing instructions ([0081] and [0082], storage 502 and processing unit 510 of the controller, and [0094], [0096] No.’s processing unit 610 and storage unit 618 of the display device) that when executed by one or more processors, cause the one or more processors to perform operations comprising:
	receiving, from the handheld controller and over the network, first data representing the first identifier (Fig. 7 No. 712, Fig. 8 No. 804)
	determining, using the profile data, that the first data is received from the handheld controller (Fig. 7 step 714, responsive to the game streaming service receiving account information from the controller, a game selection is enabled)
determining, using the profile data, that the handheld controller is associated with the display device ([0048]-[0050], appropriate game audio and video streams are sent to a display device 212 that one or more users have logged into the game streaming service with. [0059] provides an example wherein "The respective users of controllers 302a-b login to the game streaming service 350 with the display device 312 and configure their respective controllers 302a-b for communicating with the game streaming service...For example, the user of the controller 392 logs into the game streaming service 350 with display device 396 and configures the controller 392 for communicating with the game streaming service 350 as described with respect to Fig. 5. The respective users of the controllers 302a-b and 390 further log in to their game streaming accounts of the game streaming service 350 with their respective controllers.")
	sending, over the network, first video data to the display device, the first video data representing a first state of a game ([0050], "After the one or more users have logged into the 
	receiving, from the handheld controller and over the network, input data representing an input received by the handheld controller ([0011] describes a game streaming service receiving input data from wireless controllers through an access point, wherein the input data may represent button presses or voice commands. [0050] describes the game streaming service 250 receiving input commands issued by controllers 202a-b. [0068] describes receiving voice input from controllers 302a-b and 392.
	based at least in part on the input data, updating the first state of the game to a second state of the game  the input data ([0050], "The game streaming client executing on the display device 212 thus can display visual and audio feedback of the commands issued by the controllers 202a-b." A state of the game influenced by and responsive to input operations made during a game meet the limitation of a second state of the game. [0068] gives an example of displaying a map based on a 'map' voice input command made by a user operating a controller 302a-b, or displaying heat signatures of game characters based on the input of an "infrared mode" command.)
	sending, over the network and to the display device, second video data representing the second state of the game ([0015] states that results of received controller inputs are sent to the display device. [0050], "The game streaming client executing on the display device 212 thus can display visual and audio feedback of the commands issued by the controllers 202a-b." Video feedback that is responsive to input operations made during a game meet the limitation 
Although Holmes teaches the same inventive concept substantially as claimed, wherein Holmes discloses that audio and video data are streamed to separate client devices for coordinate presentation and that keeping them synchronized is a priority of his invention ([0050] describes the unwanted effects of latency) Holmes does not go into detail as to whether his system configuration comprises: sending, over the network, first timestamp data to the display device, the first timestamp data including a first instruction to display the second state of the game at a first time; sending, over the network, second timestamp data to the handheld controller, the second timestamp data including a second instruction to output the sound at a second time, the second time being within a threshold period of time to the first time.
Glasser is an analogous prior art reference that, like Holmes, comprises synchronized streaming video and audio output among mobile user devices and distinct and separate display devices (refer to the Abstract, Fig. 1, Fig. 2 No. 111, note in Fig. 7 that the application includes gaming No. 149, [0006], [0010], [0093]). [0112] of Glasser describes that it was known in the streaming video industry to timestamp both audio and video data streams and use an audio data buffer in the user device to pull the audio stream out of the buffer “at the right time” as determined by the time stamps and making sure that the buffer gets neither too empty nor too full through the user on flow control. [0102] notes that his system and method configures such 
Re claim 2, As discussed in the rejection of claim 1 above, Glasser describes that it was well known in the video streamlining industry to timestamp both audio and video streams, which one having ordinary skill in the art would have realized when combined with Holmes streaming video game would have involved numerous frames, resulting in the claimed third timestamp data. 
Re claim 3, Holmes discloses that user input can progress a game state which can comprise moving a virtual object ([0127], the result of an input is sent to the display device by the game streaming server, “e.g., a game character moving”) 
Re claim 4, Holmes discloses a method comprising: determining, by a remote system, that an electronic device is associated with a display device ([0045]-[0046] describe an embodiment of a game streaming service comprising distinct controllers 202a-b and a display device 212, all of which are network connected with game streaming service 250 and game streaming server 260. The Examiner is interpreting the game controllers such as 202a-b as the claimed ‘electronic device’ and the separate and distinct display device such as 212 as the claimed ‘display device’. In the similar embodiment depicted in Fig. 3 wherein the controllers 
	sending, by the remote system and to the display device, first video data representing a first state of a game ([0050], "After the one or more users have logged into the game streaming service 250, the appropriate video and audio streams are sent to the display device 212." The Examiner is interpreting the first state as being the game state occurring at the time period described as being just after the users have logged in. [0053] describes game-state based display and audio feedback; based on a player's operation, a player's car crashes, resulting in appropriate audio information being sent to the controller and video information being sent to the display device 212.) 
	sending, by the remote system and to the electronic device, audio data representing sound associated with the first state of the game (Fig. 7 No. 716 thru 722 diagrams that if the handheld controller is determined to be audio coupled, an indicator is sent to the system and the controller will receive and output audio. Fig. 8 814-816, an individualized stream can be sent to a game controller rather than sending it to the display device in a case where the game controller did not have audio capability. [0053] describes game-state based display and audio feedback such that if a player-controlled car crashes, appropriate audio information will be sent to the controller and video information will be sent to the display device 212. [0060] describes that the streaming server supports individual audio streams for each player of each controller 302a-b and 392. Respective indicators and/or information are sent to the game streaming service for each controller detected to have audio devices coupled thereto such as whether either or both of headphones and a microphone are coupled to a controller. [0062] describes 
[0064] describes that, as shown in FIG. 3, the controllers 302a and 392 have coupled headsets 324 and 394, respectively, and trans-mit indicators that headsets are coupled thereto to the game streaming service 350. The game streaming server 360 can then determine that individual respective audio streams are to be sent to the controllers 302a and 394. 
[0067] describes that, “if there was an audio device to the controller 302b,  the  game  streaming  server 360 could have the audio stream for the controller 302b sent to the controller 302b instead of the display device 312. […] the audio streams for each of the controllers 302a-b  would be going through respective coupled headsets and there could be no audio  output of speakers of the display device 312.”)
	receiving, by the remote system and from the electronic device, input data representing an input received by the electronic device ([0011] describes a game streaming service receiving input data from wireless controllers through an access point, wherein the input data may represent button presses or voice commands. [0050] describes the game streaming service 250 receiving input commands issued by controllers 202a-b. [0068] describes receiving voice input from controllers 302a-b and 392.)
	determining, by the remote system, a second state of the game based at least in part the first state of the game and the input data ([0050], "The game streaming client executing on the display device 212 thus can display visual and audio feedback
of the commands issued by the controllers 202a-b." A state of the game influenced by and responsive to input operations made during a game meet the limitation of a second state of the game. [0068] gives an example of displaying a map based on a 'map' voice input command made by a user operating a controller 302a-b, or displaying heat signatures of game characters based on the input of an "infrared mode" command.)
Although Holmes teaches the same inventive concept substantially as claimed, wherein Holmes discloses that audio and video data are streamed to separate client devices for coordinate presentation and that keeping them synchronized is a priority of his invention ([0050] describes the unwanted effects of latency) Holmes does not go into detail as to whether his system configuration comprises: sending, by the remote system and to the display device, first data representing a first timestamp, the first timestamp including a first instruction to display the first state of the game at a first time; sending, by the remote system and to the electronic device, second data representing a second timestamp, the second timestamp including a second instruction to output the sound at a second time, the second time being within a threshold period of time to the first time.
Glasser is an analogous prior art reference that, like Holmes, comprises synchronized streaming video and audio output among mobile user devices and distinct and separate display devices (refer to the Abstract, Fig. 1, Fig. 2 No. 111, note in Fig. 7 that the application includes gaming No. 149, [0006], [0010], [0093]). [0112] of Glasser describes that it was known in the 
Re claims 6, 17, refer to Holmes Fig. 8 No.'s 802 and 804, which illustrate that the game controller electronic device and the display device connect via distinct connections. Refer also to [0053], [0054] which describes separate logins and communication with the game streaming service between the controller(s) and display device(s). 
Re claim 7, 18, Holmes discloses that user input can progress a game state which can comprise moving a virtual object ([0127], the result of an input is sent to the display device by the game streaming server, “e.g., a game character moving”) 
Re claims 8, 14, [0068] of Holmes discusses possible game states of a map mode and infrared mode and [0127] discusses a moved character game state. Any of these states, which affect displayable video data representing the states, can be interpreted as additional game states comprising additional video data when compared to respective other game states. 

Re claims 10 and 11, 20, refer to Holmes Fig. 8 No. 802, Receiving Account Information from a Display Device and No. 804, Receive Game Streaming Service Account Information from a Game Controller, and subsequently sending game selection images and executing the game 810 which is output to the display device in step 812, and which is affected by input received from the game controller in step 820 which causes changes to the images displayed on the display device in step 822. Refer additionally to user profile identification information in [0053].
Re claim 12, [0008] of Holmes states that “the game can be independently streamed to a television, a tablet, a phone, or other display device that is capable of executing a game streaming client,” [0051] states that, “the display device 212 may be a mobile device, e.g., a smartphone or a tablet, thereby allowing a user to play a game with the controller 202a at any location of the user’s choosing,” and [0050] describes that a plurality of users can concurrently log in to the game streaming service and that it can generate distinct display views for the users.
Re claim 13, This claim recites a duplication of time stamps based on a duplication of parts of display devices, wherein as noted above, Holmes contemplates numerous distinct types of possible display devices and Glasser teaches that it was known in the art to timestamp all video and audio data sent to devices to synchronize coordinated presentations. Absent a new and unexpected result being produced, the duplication of parts has no patentable significance. 
receiving, from an electronic device and over a network, first input data representing a selection of the game, refer additionally to Holmes [0053], “The controllers 202a-b can then be used to select a game to be played”.
Re claim 19, refer to Holmes Fig. 8 No. 822.
Re claims 21-22, [0053] describes that users log into their respective accounts on the gaming server to link each of their controllers 202a-202b with the display 212 so that the controllers can then be used to select and play a game. [0059] provides an example wherein, "The respective users of controllers 302a-b login to the game streaming service 350 with the display device 312 and configure their respective controllers 302a-b for communicating with the game streaming service...For example, the user of the controller 392 logs into the game streaming service 350 with display device 396 and configures the controller 392 for communicating with the game streaming service 350 as described with respect to Fig. 5. The respective users of the controllers 302a-b and 390 further log in to their game streaming accounts of the game streaming service 350 with their respective controllers."
Response to Arguments
Applicant’s arguments filed 12/14/2020 with respect to the rejection(s) of claim(s) 4, 6-12 and 14-20 under Holmes and the rejection of claims 1-3, 5 and 13 under Holmes in view of Krantz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holmes in view of Glasser.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.